
	
		I
		112th CONGRESS
		2d Session
		H. R. 4909
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Clarke of
			 Michigan introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain hybrid
		  electric vehicle inverters.
	
	
		1.Certain hybrid electric
			 vehicle inverters
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Inverters for converting DC battery output to three phase AC
						output designed to power an electric drive motor, certified by the importer for
						use in hybrid electric vehicles (provided for in subheading
						8504.40.95)1.1%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
